LEWIS, J.
(dissenting).
I dissent. Mr. Baldwin, as driver, was charged with all laundry-accounts upon his route, and it was his duty to turn into the office all cash received, and to return bundles when cash was not received. He was allowed a commission on all business in excess of a certain amount; but the system of bookkeeping was imperfect, and there were many uncertainties and contingencies growing out of the fact that disputes arose with customers over the amount due, and lost or damaged articles. There was a substantial controversy between Mr. Baldwin and Mr. Keefe, as manager of the laundry, over the amount that had been collected, on account of which Baldwin was discharged, and on the following day he was arrested and put into jail on the charge of embezzlement.
At the close of the trial defendant’s attorney moved the court to direct a verdict for defendant upon the ground, among others, that it conclusively appeared from the evidence that plaintiff did not pay over all of the money collected in the course of his employment, and that it conclusively appeared from the evidence that after a full and fair statement of all the facts in the case, and the books and records upon which the accounts were contained, the county attorney advised that the offense complained of had been committed, and that Keefe had acted in good faith and relied on such advice in procuring Baldwin’s arrest. The court denied the motion, and charged the jury that the question of the actual and true state of accounts was material, as hearing upon the question whether Keefe had probable cause to believe that plaintiff was guilty of wrongfully taking money from the defendant at the time Keefe commenced the prosecution in the municipal court, and upon the question of the advice of counsel that it was the law that a prosecution commenced in good faith upon the advice of competent counsel, obtained after a full and exact statement of all the material facts known to the prosecutor and which he had reason to believe existed, was a complete defense, and the court left it to the jury to determine whether or not Keefe had stated to the county attorney all the facts bearing upon the guilt or innocence of the plaintiff, or which, in the exercise of reasonable diligence, he *42should have known,.and whether he acted in good faith on the advice of the attorney in initiating the prosecution.
In my opinion, the court was correct in submitting this question to the jury. Under proper instructions the jury found that Baldwin was not indebted to the laundry in any amount, and the contradictory statements and claims of Mr. Keefe as to the amount due and the indefinite method of keeping the accounts made the good faith of Keefe in causing Baldwin’s arrest a question for the jury. It does not satisfactorily appear, to my mind, that Keefe presented all the facts to the county attorney and in good faith relied upon the advice given him as a result of the investigation.
I discover no other errors in the case, and am of opinion that the order appealed from should be affirmed.